

 S3508 ENR: Save Our Seas Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 3508IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize and amend the Marine Debris Act to promote international action to reduce marine
 debris, and for other purposes.1.Short titleThis Act may be cited as the Save Our Seas Act of 2018.IMarine Debris101.NOAA marine debris programSection 3 of the Marine Debris Act (33 U.S.C. 1952) is amended—(1)in subsection (b)—(A)in paragraph (4), by striking ; and and inserting a semicolon;(B)in paragraph (5)(C), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(6)work to develop outreach and education strategies with other Federal agencies to address sources of marine debris;(7)except for discharges of marine debris from vessels, in consultation with the Department of State and other Federal agencies, promote international action, as appropriate, to reduce the incidence of marine debris, including providing technical assistance to expand waste management systems internationally; and(8)in the case of an event determined to be a severe marine debris event under subsection (c)—(A)assist in the cleanup and response required by the severe marine debris event; or(B)conduct such other activity as the Administrator determines is appropriate in response to the severe marine debris event.;(2)by redesignating subsection (c) as subsection (d);(3)by inserting after subsection (b) the following:(c)Severe marine debris eventsAt the discretion of the Administrator or at the request of the Governor of an affected State, the Administrator shall determine whether there is a severe marine debris event.; and(4)in subsection (d)(2), as redesignated—(A)in subparagraph (A), by striking subparagraph (B) and inserting subparagraphs (B) and (C); and(B)by adding at the end the following:(C)Severe marine debris eventsNotwithstanding subparagraph (A), the Federal share of the cost of an activity carried out under a determination made under subsection (c) shall be—(i)100 percent of the cost of the activity, for an activity funded wholly by funds made available by a person, including the government of a foreign country, to the Federal Government for the purpose of responding to a severe marine debris event; or(ii)75 percent of the cost of the activity, for any activity other than an activity funded as described in clause (i)..102.Sense of Congress on international engagement to respond to marine debrisIt is the sense of Congress that the President should—(1)support research and development on systems and materials that reduce—(A)derelict fishing gear; and(B)the amount of solid waste that is generated from land-based sources and the amount of such waste that enters the marine environment;(2)work with representatives of foreign countries that discharge the largest amounts of solid waste from land-based sources into the marine environment, to develop mechanisms to reduce such discharges;(3)carry out studies to determine—(A)the primary means of discharges referred to in paragraph (2);(B)the manner in which waste management infrastructure can be most effective in preventing such discharges; and(C)the long-term impacts of marine debris on the national economies of the countries with which work is undertaken under paragraph (2) and on the global economy, including the impacts of reducing the discharge of such debris;(4)work with representatives of the countries with which work is undertaken in paragraph (2) to conclude one or more new international agreements that include provisions—(A)to mitigate the discharge of land-based solid waste into the marine environment; and(B)to provide technical assistance and investment in waste management infrastructure to reduce such discharges, if the President determines such assistance or investment is appropriate; and(5)encourage the United States Trade Representative to consider the impact of discharges of land-based solid waste from the countries with which work is conducted under paragraph (2) in relevant future trade agreements.103.Sense of Congress supporting Great Lakes Land-Based Marine Debris Action PlanIt is the sense of Congress that the Great Lakes Land-Based Marine Debris Action Plan (NOAA Technical Memorandum NOS–OR&R–49) is vital to the ongoing efforts to clean up the Great Lakes Region and getting rid of harmful debris, such as microplastics, abandoned vessels, and other forms of pollution that are threatening the survival of native marine animals and damaging the Great Lakes’ recreation and tourism economy.104.Membership of the Interagency Marine Debris Coordinating CommitteeSection 5(b) of the Marine Debris Act (33 U.S.C. 1954(b)) is amended—(1)in paragraph (4), by striking ; and and inserting a semicolon;(2)by redesignating paragraph (5) as paragraph (7); and(3)by inserting after paragraph (4) the following:(5)the Department of State;(6)the Department of the Interior; and.105.Authorization of appropriationsSection 9 of the Marine Debris Act (33 U.S.C. 1958) is amended to read as follows:9.Authorization of appropriations(a)In generalThere is authorized to be appropriated to the Administrator $10,000,000 for each of fiscal years 2018 through 2022 for carrying out sections 3, 5, and 6, of which not more than 5 percent is authorized for each fiscal year for administrative costs.(b)Amounts authorized for Coast GuardOf the amounts authorized for each fiscal year under section 2702(1) of title 14, United States Code, up to $2,000,000 is authorized for the Secretary of the department in which the Coast Guard is operating for use by the Commandant of the Coast Guard to carry out section 4 of this Act, of which not more than 5 percent is authorized for each fiscal year for administrative costs..IIMaritime Safety201.Short titleThis title may be cited as the Hamm Alert Maritime Safety Act of 2018.202.FindingsCongress finds the following:(1)On September 29, 2015, the SS El Faro cargo vessel left Jacksonville, Florida bound for San Juan, Puerto Rico, carrying 391 shipping containers, 294 trailers and cars, and a crew of 33 people, including 28 Americans.(2)On the morning of October 1, the El Faro sent its final communication reporting that the engines were disabled and the ship was listing, leaving the ship directly in the path of Hurricane Joaquin and resulting in the sinking of the vessel and the loss of all 33 lives.(3)The National Transportation Safety Board and the Coast Guard made recommendations to address safety issues, such as improving weather information and training, improving planning and response to severe weather, reviewing the Coast Guard's program delegating vessel inspections to third-party organizations to assess the effectiveness of the program, and improving alerts and equipment on the vessels, among other recommendations.(4)Safety issues are not limited to the El Faro. For 2017, over 21,000 deficiencies were issued to United States commercial vessels and more than 2,500 U.S. vessels were issued no-sail requirements.(5)The maritime industry, particularly the men and women of the United States merchant marine, play a vital and important role to the national security and economy of our country, and a strong safety regime is necessary to ensure the vitality of the industry and the protection of current and future mariners, and to honor lost mariners.203.DefinitionsIn this title:(1)CommandantThe term Commandant means the Commandant of the Coast Guard.(2)Recognized organizationThe term recognized organization has the meaning given that term in section 2.45–1 of title 46, Code of Federal Regulations, as in effect on the date of the enactment of this Act.(3)SecretaryThe term Secretary means the Secretary of the department in which the Coast Guard is operating.204.Domestic vessel compliance(a)In generalNot later than 60 days after the date on which the President submits to the Congress a budget each year pursuant to section 1105 of title 31, United States Code, the Commandant shall publish on a publicly accessible Website information documenting domestic vessel compliance with the requirements of subtitle II of title 46, United States Code.(b)ContentThe information required under subsection (a) shall—(1)include flag-State detention rates for each type of inspected vessel; and(2)identify any recognized organization that inspected or surveyed a vessel that was later subject to a Coast Guard-issued control action attributable to a major nonconformity that the recognized organization failed to identify in such inspection or survey.205.Safety management system(a)In generalThe Comptroller General of the United States shall conduct an audit regarding the implementation and effectiveness of the Coast Guard’s oversight and enforcement of safety management plans required under chapter 32 of title 46, United States Code.(b)ScopeThe audit conducted under subsection (a) shall include an evaluation of—(1)the effectiveness and implementation of safety management plans, including such plans for—(A)a range of vessel types and sizes; and(B)vessels that operate in a cross-section of regional operating areas; and(2)the effectiveness and implementation of safety management plans in addressing the impact of heavy weather.(c)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report detailing the results of the audit and providing recommendations related to such results, including ways to streamline and focus such plans on ship safety.(d)Marine Safety AlertNot later than 60 days after the date the report is submitted under subsection (c), the Commandant shall publish a Marine Safety Alert providing notification of the completion of the report and including a link to the report on a publicly accessible website.(e)Additional actions(1)In generalUpon completion of the report under subsection (c), the Commandant shall consider additional guidance or a rulemaking to address any deficiencies identified, and any additional actions recommended, in the report.(2)ReportNot later than 1 year after the date the report is submitted under subsection (c), the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the actions the Commandant has taken to address any deficiencies identified, and any additional actions recommended, in the report submitted under subsection (c).206.Equipment requirements(a)Regulations(1)In generalSection 3306 of title 46, United States Code, is amended by adding at the end the following:(l)(1)The Secretary shall require that a freight vessel inspected under this chapter be outfitted with distress signaling and location technology for the higher of—(A)the minimum complement of officers and crew specified on the certificate of inspection for such vessel; or(B)the number of persons onboard the vessel; and(2)the requirement described in paragraph (1) shall not apply to vessels operating within the baseline from which the territorial sea of the United States is measured.(m)(1)The Secretary shall promulgate regulations requiring companies to maintain records of all incremental weight changes made to freight vessels inspected under this chapter, and to track weight changes over time to facilitate rapid determination of the aggregate total.(2)Records maintained under paragraph (1) shall be stored, in paper or electronic form, onboard such vessels for not less than 3 years and shoreside for the life of the vessel..(2)DeadlinesThe Secretary shall—(A)begin implementing the requirement under section 3306(l) of title 46, United States Code, as amended by this subsection, by not later than 1 year after the date of the enactment of this Act; and(B)promulgate the regulations required under section 3306(m) of title 46, United States Code, as amended by this subsection, by not later than 1 year after the date of the enactment of this Act.(b)EngagementNot later than 1 year after the date of the enactment of this Act, the Commandant shall seek to enter into negotiations through the International Maritime Organization to amend regulation 25 of chapter II–1 of the International Convention for the Safety of Life at Sea to require a high-water alarm sensor in each cargo hold of a freight vessel (as that term is defined in section 2101 of title 46, United States Code), that connects with audible and visual alarms on the navigation bridge of the vessel.207.Voyage data recorder; access(a)In generalChapter 63 of title 46, United States Code, is amended by adding at the end the following:6309.Voyage data recorder accessNotwithstanding any other provision of law, the Coast Guard shall have full, concurrent, and timely access to and ability to use voyage data recorder data and audio held by any Federal agency in all marine casualty investigations, regardless of which agency is the investigative lead..(b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following:6309. Voyage data recorder access..208.Voyage data recorder; requirements(a)Float-Free and beacon requirements(1)In generalNot later than 1 year after the date of the enactment of this Act, the Commandant shall seek to enter into negotiations through the International Maritime Organization to amend regulation 20 of chapter V of the International Convention for the Safety of Life at Sea to require that all voyage data recorders are installed in a float-free arrangement and contain an integrated emergency position indicating radio beacon.(2)Progress updateNot later than 3 years after the date of the enactment of this Act, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives an update on the progress of the engagement required under paragraph (1).(b)Cost-Benefit analysisNot later than 2 years after the date of the enactment of this Act, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a cost-benefit analysis of requiring that voyage data recorders installed on commercial vessels documented under chapter 121 of title 46, United States Code, capture communications on the internal telephone systems of such vessels, including requiring the capture of both sides of all communications with the bridge onboard such vessels.209.Survival and locating equipmentNot later than 2 years after the date of the enactment of this Act, the Commandant shall, subject to the availability of appropriations, identify and procure equipment that will provide search-and-rescue units the ability to attach a radio or Automated Identification System strobe or beacon to an object that is not immediately retrievable.210.Training of Coast Guard personnel(a)Prospective sector commander trainingNot later than 1 year after the date of the enactment of this Act, the Commandant shall implement an Officer in Charge, Marine Inspections segment to the sector commander indoctrination course for prospective sector commanders without a Coast Guard prevention ashore officer specialty code.(b)Steamship inspectionsNot later than 1 year after the date of the enactment of this Act, the Commandant shall implement steam plant inspection training for Coast Guard marine inspectors and, subject to availability, recognized organizations to which authority is delegated under section 3316 of title 46, United States Code.(c)Advanced journeyman inspector training(1)In generalNot later than 2 years after the date of the enactment of this Act, the Commandant shall establish advanced training to provide instruction on the oversight of recognized organizations to which authority is delegated under section 3316 of title 46, United States Code, auditing responsibilities, and the inspection of unique vessel types.(2)RecipientsThe Commandant shall—(A)require that such training be completed by senior Coast Guard marine inspectors; and(B)subject to availability of training capacity, make such training available to recognized organization surveyors authorized by the Coast Guard to conduct inspections.(d)Coast Guard inspections staff; briefingNot later than 1 year after the date of the enactment of this Act, the Commandant shall provide to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a briefing detailing—(1)the estimated time and funding necessary to triple the current size of the Coast Guard’s traveling inspector staff; and(2)other options available to the Coast Guard to enhance and maintain marine safety knowledge, including discussion of increased reliance on—(A)civilian marine inspectors;(B)experienced licensed mariners;(C)retired members of the Coast Guard;(D)arranging for Coast Guard inspectors to ride onboard commercial oceangoing vessels documented under chapter 121 of title 46, United States Code, to gain experience and insight; and(E)extending tour-lengths for Coast Guard marine safety officers assigned to inspection billets.(e)Audits; Coast Guard attendance and performanceNot later than 180 days after the date of the enactment of this Act, the Commandant shall—(1)update Coast Guard policy to utilize risk analysis to target the attendance of Coast Guard personnel during external safety management certificate and document of compliance audits; and(2)perform a quality assurance audit of recognized organization representation and performance regarding United States-flagged vessels.211.Major marine casualty property damage thresholdSection 6101(i)(3) of title 46, United States Code, is amended by striking $500,000 and inserting $2,000,000.212.Reviews, briefings, reports, and technical corrections(a)Major conversion determinations(1)Review of policies and proceduresThe Commandant shall conduct a review of policies and procedures for making and documenting major conversion determinations, including an examination of the deference given to precedent.(2)BriefingNot later than 1 year after the date of the enactment of this Act, the Commandant shall provide to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a briefing on the findings of the review required by paragraph (1).(b)Ventilators, openings and stability standards(1)ReviewNot later than 1 year after the date of the enactment of this Act, the Commandant shall complete a review of the effectiveness of United States regulations, international conventions, recognized organizations’ class rules, and Coast Guard technical policy regarding—(A)ventilators and other hull openings;(B)fire dampers and other closures protecting openings normally open during operations;(C)intact and damage stability standards under subchapter S of chapter I of title 46, Code of Federal Regulations; and(D)lifesaving equipment for mariners, including survival suits and life jackets.(2)BriefingNot later than 18 months after the date of the enactment of this Act, the Commandant shall provide to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a briefing on the effectiveness of the regulations, international conventions, recognized organizations’ class rules, and Coast Guard technical policy reviewed under paragraph (1).(c)Self-Locating datum marker buoysNot later than 6 months after the date of the enactment of this Act, the Commandant shall provide to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a briefing on the reliability of self-locating datum marker buoys and other similar technology used during Coast Guard search-and-rescue operations. The briefing shall include a description of reasonable steps the Commandant could take to increase the reliability of such buoys, including the potential to leverage technology used by the Navy, and how protocols could be developed to conduct testing of such buoys before using them for operations.(d)Correction(1)In generalNotwithstanding any other provision of law, the Secretary of Transportation, for purposes of section 502(f)(4) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(f)(4)) (as in effect on the day before the amendments made by section 11607 of Public Law 114–94 (129 Stat. 1698) took effect)—(A)not later than 30 days after the date of enactment of this Act, and in consultation with the Director of the Office of Management and Budget, shall define the term cohorts of loans;(B)before the deadline described in paragraph (2), shall return to the original source, on a pro rata basis, the credit risk premiums paid for the loans in the cohort of loans, with interest accrued thereon, that were not used to mitigate losses; and(C)shall not treat the repayment of a loan after the date of enactment of Public Law 114–94 as precluding, limiting, or negatively affecting the satisfaction of the obligation of its cohort prior to the enactment of Public Law 114–94.(2)Deadline describedThe deadline described in this paragraph is—(A)if all obligations attached to a cohort of loans have been satisfied, not later than 60 days after the date of enactment of this Act; and(B)if all obligations attached to a cohort of loans have not been satisfied, not later than 60 days after the date on which all obligations attached to the cohort of loans are satisfied.(e)Oversight program; effectiveness(1)In generalNot later than 2 years after the date of the enactment of this Act, the Commandant shall commission an assessment of the effectiveness of the Coast Guard’s oversight of recognized organizations and its impact on compliance by and safety of vessels inspected by such organizations.(2)ExperienceThe assessment commissioned under paragraph (1) shall be conducted by a research organization with significant experience in maritime operations and marine safety.(3)Submission to congressNot later than 180 days after the date that the assessment required under paragraph (1) is completed, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the results of such assessment.213.Flag-State guidance and supplements(a)Freight vessels; damage control informationWithin 1 year after the date of the enactment of this Act, the Secretary shall issue flag-State guidance for all freight vessels documented under chapter 121 of title 46, United States Code, built before January 1, 1992, regarding the inclusion of comprehensive damage control information in safety management plans required under chapter 32 of title 46, United States Code.(b)Recognized organizations; United States supplementThe Commandant shall—(1)work with recognized organizations to create a single United States Supplement to rules of such organizations for classification of vessels; and(2)by not later than 1 year after the date of the enactment of this Act, provide to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a briefing on whether it is necessary to revise part 8 of title 46, Code of Federal Regulations, to authorize only one United States Supplement to such rules.214.Marine safety strategySection 2116 of title 46, United States Code, is amended—(1)in subsection (a), by striking each year of an annual and inserting of a triennial;(2)in subsection (b)—(A)in the subsection heading, by striking Annual and inserting Triennial; and(B)by striking annual each place it appears and inserting triennial;(3)in subsection (c)—(A)by striking fiscal year 2011 and each fiscal year and inserting fiscal year 2020 and triennially; and(B)by striking annual plan and inserting triennial plan; and(4)in subsection (d)(2), by striking annually and inserting triennially.215.Recognized organizations; oversight(a)In generalSection 3316 of title 46, United States Code, is amended by redesignating subsection (g) as subsection (h), and by inserting after subsection (f) the following:(g)(1)There shall be within the Coast Guard an office that conducts comprehensive and targeted oversight of all recognized organizations that act on behalf of the Coast Guard.(2)The staff of the office shall include subject matter experts, including inspectors, investigators, and auditors, who possess the capability and authority to audit all aspects of such recognized organizations.(3)In this subsection the term recognized organization has the meaning given that term in section 2.45–1 of title 46, Code of Federal Regulations, as in effect on the date of the enactment of the Hamm Alert Maritime Safety Act of 2018..(b)Deadline for establishmentThe Commandant of the Coast Guard shall establish the office required by the amendment made by subsection (a) by not later than 2 years after the date of the enactment of this Act.216.Timely weather forecasts and hazard advisories for merchant marinersNot later than 1 year after the date of enactment of this Act, the Commandant shall seek to enter into negotiations through the International Maritime Organization to amend the International Convention for the Safety of Life at Sea to require that vessels subject to the requirements of such Convention receive—(1)timely synoptic and graphical chart weather forecasts; and(2)where available, timely hazard advisories for merchant mariners, including broadcasts of tropical cyclone forecasts and advisories, intermediate public advisories, and tropical cyclone updates to mariners via appropriate technologies.217.Anonymous safety alert system(a)Pilot programNot later than 1 year after the date of enactment of this Act, the Commandant shall establish an anonymous safety alert pilot program.(b)RequirementsThe pilot program established under subsection (a) shall provide an anonymous reporting mechanism to allow crew members to communicate urgent and dire safety concerns directly and in a timely manner with the Coast Guard.218.Marine safety implementation status(a)In generalNot later than December 19 of 2018, and of each of the 2 subsequent years thereafter, the Commandant shall provide to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a briefing on the status of implementation of each action outlined in the Commandant’s final action memo dated December 19, 2017, regarding the sinking and loss of the vessel El Faro.(b)ReportNot later than 2 years after the date of enactment of this Act, the Department of Homeland Security Inspector General shall report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the status of the Coast Guard’s implementation of each action outlined in the Commandant’s final action memo dated December 19, 2017, regarding the sinking and loss of the vessel El Faro.219.Delegated authorities(a)In generalNot later than 1 year after the date of the enactment of this Act, the Commandant shall review the authorities that have been delegated to recognized organizations for the alternative compliance program as described in subpart D of part 8 of title 46, Code of Federal Regulations, and, if necessary, revise or establish policies and procedures to ensure those delegated authorities are being conducted in a manner to ensure safe maritime transportation.(b)BriefingNot later than 1 year after the date of the enactment of this Act, the Commandant shall provide to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a briefing on the implementation of subsection (a).IIICenter of Expertise301.Short titleThis title may be cited as the Coast Guard Blue Technology Center of Expertise Act.302.Coast Guard Blue Technology center of expertise(a)EstablishmentNot later than 1 year after the date of the enactment of this Act and subject to the availability of appropriations, the Commandant may establish under section 58 of title 14, United States Code, a Blue Technology center of expertise.(b)MissionsIn addition to the missions listed in section 58(b) of title 14, United States Code, the Center may—(1)promote awareness within the Coast Guard of the range and diversity of Blue Technologies and their potential to enhance Coast Guard mission readiness, operational performance, and regulation of such technologies;(2)function as an interactive conduit to enable the sharing and dissemination of Blue Technology information between the Coast Guard and representatives from the private sector, academia, nonprofit organizations, and other Federal agencies;(3)increase awareness among Blue Technology manufacturers, entrepreneurs, and vendors of Coast Guard acquisition policies, procedures, and business practices;(4)provide technical support, coordination, and assistance to Coast Guard districts and the Coast Guard Research and Development Center, as appropriate; and(5)subject to the requirements of the Coast Guard Academy, coordinate with the Academy to develop appropriate curricula regarding Blue Technology to be offered in professional courses of study to give Coast Guard cadets and officer candidates a greater background and understanding of Blue Technologies.(c)Blue Technology exposition; briefingNot later than 6 months after the date of the enactment of this Act, the Commandant shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a briefing on the costs and benefits of hosting a biennial Coast Guard Blue Technology exposition to further interactions between representatives from the private sector, academia, and nonprofit organizations, and the Coast Guard and examine emerging technologies and Coast Guard mission demands.(d)DefinitionsIn this section:(1)CenterThe term Center means the Blue Technology center of expertise established under this section.(2)CommandantThe term Commandant means the Commandant of the Coast Guard.(3)Blue technologyThe term Blue Technology means any technology, system, or platform that—(A)is designed for use or application above, on, or below the sea surface or that is otherwise applicable to Coast Guard operational needs, including such a technology, system, or platform that provides continuous or persistent coverage; and(B)supports or facilitates—(i)maritime domain awareness, including—(I)surveillance and monitoring;(II)observation, measurement, and modeling: or(III)information technology and communications;(ii)search and rescue;(iii)emergency response;(iv)maritime law enforcement;(v)marine inspections and investigations; or(vi)protection and conservation of the marine environment.Speaker of the House of RepresentativesVice President of the United States and President of the Senate